Title: From James Madison to Edmund Randolph, 10 April 1783
From: Madison, James
To: Randolph, Edmund


Dear Sir,
Philada. Apl. 10. 1783
The important contents of the inclosed paper were brough[t] hither yesterday by a British officer sent for that purpose by Sr. G. Carlton. To day Congs. recd. letters from Dr. F. & Mr. Adams inclosing a declaration entered into by them & the British Plenipoy. by which the epochs at which hostilities are to cease between France & G. B. are adopted between the latter & America. a great diversity of opinion prevails as to the time at which they were to cease on this Coast. The Merchants & the lawyers are most affected by the question. Yrs affy.
J. Madison Jr
